Citation Nr: 1112720	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for migraines.  

2. Entitlement to service connection for a psychiatric disability.  

3. Entitlement to service connection for a right eye disability.  

4. Entitlement to service connection for a back disability.  

5. Entitlement to service connection for a heart disability.  

6. Entitlement to service connection for a lung disability, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1976 to December 1996.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied claims for service connection for migraines, a psychiatric disability, residuals of right eye trauma, chronic back disability, heart disability, lung disability, and skin disability.  

In the Veteran's June 2006 notice of disagreement, he clarified that he was claiming service connection for a sebaceous cyst of the inner thigh, not just for a general skin disability.  In October 2008, the RO granted the claim for service connection for a recurrent cyst of the inner thighs.  As a result, this claim is no longer on appeal.  

The issues of service connection for psychiatric, back and lung disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  A preponderance of the evidence is against the finding that the Veteran has migraines that are related to his active service.  

3.  A preponderance of the evidence is against the finding that the Veteran has a right eye disability that is related to his active service.  

4.  A preponderance of the evidence is against the finding that the Veteran has a heart disability that is related to his active service.  


CONCLUSIONS OF LAW

1.  Migraines were not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  A right eye disability was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

3.  A heart disability was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In an October 2004 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In July 2006, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has been met.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2010).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Relevant service treatment and other medical records have been associated with the claims file.  

A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components.  38 C.F.R. § 3.159(c)(4)(i) (2010).  These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2010).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2010).  

The Veteran was not given a VA medical examination for his migraine, right eye disability, and heart disability claims.  For the Veteran's migraine and heart claims, the Veteran has been completely silent on the topics other than to file a claim for it in September 2004; and no other evidence since service addresses migraines or a heart disability.  38 C.F.R. § 3.159(c)(4)(i)(A)&(C).  As a result there is no competent evidence of currently diagnosed migraines or a heart disability or persistent or recurrent symptoms of a migraines or a heart disability.  Id.  

For the Veteran's right eye disability claim, there is competent medical evidence of a current disability having to do with his right eye, but there is no evidence of an event in service or indication that a right eye disability or symptoms may be associated with service.  38 C.F.R. § 3.159(c)(4)(i)(B)&(C). 

For these reasons, the Board finds that VA examinations are not necessary.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In Bardwell, the United States Court of Appeals for Veterans Claims (Court) found that a VA examination was not warranted under 38 C.F.R. § 3.159(c)(4)(i) where the Board found no incident, event or disease had occurred in service.  24 Vet. App. at 40.  

For the Veteran's claim for service connection for migraines, service treatment records only show complaints for headaches in conjunction with upper respiratory infections (the evidence shows the Veteran was and still is a heavy smoker).  In August 1976 and December 1983, the Veteran complained of a headache, among other cold symptoms.  The assessment was an upper respiratory infection each time.  

A January 1983 report of medical examination report shows the Veteran's clinical evaluation was completely normal.  There were no defects, diagnoses, or recommendations.  Similarly, in a March 1984 pre-assignment questionnaire, the Veteran was specifically asked if he had any chronic medical problems such as headaches; he answered no.  He did note he was undergoing a divorce and that he smoked one and a half packs of cigarettes per day.  

A January 1992 report of medical examination showed again that clinical evaluation was normal; a penile lesion was noted as well as that Veteran was fitted for hearing aids.  There was no other significant medical history.  

An August 1995 physical examination report reflects that the Veteran used tobacco and had a foot problem, but was otherwise normal.  A report of medical examination from the same month also showed a normal clinical evaluation except for a foot problem, a hearing deficit, and an increased white blood count (he was referred for diet counseling).  No headaches were reported.  

In October 1996 a service treatment record showed the Veteran needed a physical examination for a police department job.  He denied chronic medical problems or musculoskeletal complaints.  He said he was in good health and was normal upon observation.  A neurological examination was normal.  The doctor filled out the paperwork for the Veteran.  The Veteran retired from service two months later.  

In September 2004 the Veteran filed his claim for "migraines," but did not state where or when this disability began.  He did not describe symptoms of this disability.  

Two months later, in November 2004, he visited VA for a history and physical examination.  It was his initial visit.  He complained of depression, vision deficits, and low back pain but not migraines.  A physical examination was normal; he was referred for his complaints.  

In the Veteran's June 2006 notice of disagreement he mentioned several other disabilities, but not migraines.  

In adjudicating this claim the Board is to make a finding of fact in regard to the Veteran's competency and credibility.  He is not competent to state that he has migraines because that disability is a clinical diagnosis that must be given by a medical professional.  However, the Veteran is competent to state that he has headaches and describe symptoms of these headaches because head pain is something that one can actually experience.  Barr, 21 Vet. App. 303; 38 C.F.R. § 3.159(a)(2).  But, as explained, the Veteran has not described symptoms of headaches or migraines.  He has never stated he has had headaches since service.  He has never said he continues to experience headaches.  There is no evidence that he has symptoms or a diagnosis of migraines or headaches.  

The evidence shows, as explained above, the Veteran was given multiple opportunities to report that he had headaches or symptoms of migraines in service and he did not do so.  He did not report headaches in October 1996 before separation when he had the opportunity and explicitly denied having them in March 1984, after he had headaches in conjunction with upper respiratory infections twice earlier in service.  To the extent the Veteran is asserting, implicitly, that he's had headaches since service, the Board finds him not credible due to the conflict between his statements and other evidence showing he does not have headaches or symptoms.  Caluza, 7 Vet. App. 498.  

There is no other evidence of symptoms, complaints or diagnoses of migraines.  The Veteran does not assert, nor does the evidence show, that he was in combat; the presumption is not applicable for this claim or any other claim adjudicated in this decision.  38 U.S.C.A. § 1154(b) (West 2002).  A VA examination is not warranted.  As in Bardwell, the Board here does not find that symptoms ultimately determined to be part of an upper respiratory infection in service are "incidents" in service that trigger an examination.  The reasonable doubt rule is not for application, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Considering the Veteran's claim for service connection for a right eye disability, refractive error of the eyes is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2010); See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

The Veteran did not have eye complaints during medical examinations in January 1992 and August 1995.  At a physical examination for a police department job in October 1996, two months prior to separation, he said he was in good health and was normal upon observation; no eye disabilities or symptoms were found or reported.  

In December 1987, a service treatment record showed a follow up on the Veteran's viral conjunctivitis; it was resolving.  An April 21, 1996 service treatment record showed the Veteran had a left eye corneal abrasion.  He was to wear an eye patch.  A record from the following day again showed a diagnosis of a left eye abrasion.  

In November 2001, the Veteran told Dr. Dresner that he wanted to see if there was a metal object in his eye.  The Veteran said he had a history of back pain and wanted to get a magnetic resonance imaging scan (MRI), but upon the initial scan, there was evidence of a one millimeter radiopaque density in the right orbit.  He wanted a second opinion.  A full eye examination was completely normal.  The impression was no evidence of a metallic foreign body upon examination; however, Dr. Dresner stated it could not be ruled out.  He explained that he was not a radiologist and could not tell the Veteran with certainty that the foreign body was metallic and whether this would be a problem for an MRI scan.  

A December 2001 record from Dr. Dresner showed that the Veteran had followed up with another doctor and was told that there was a possibility of a small metallic foreign body in his right eyelid.  Dr. Dresner discussed the case was with the practice's oculoplastic specialist, who reviewed the available films and agreed that surgery would not be recommended; nor would an MRI scan.  There was a high probability of the foreign body in the right lid, not in the orbits, since it was not seen in the lateral view.  

In September 2004, the Veteran filed his claim for a "trauma to the right eye."  In his June 2006 notice of disagreement, he stated that he still had an object in his right eye.  He felt that the April 1996 service treatment records regarding a corneal abrasion should have said the treatment was for the right eye, not the left eye.  

In November 2004, he had an initial visit to VA.  He complained of vision deficits.  A physical examination was normal; he was referred for his complaints.  In July 2006, a VA optometry record showed the Veteran gave a history of having an object in the right eye, but said he had it evaluated by a doctor five years ago and elected to leave whatever is in there in the orbit.  The assessment, after an eye examination, was refractive error.  

The Board finds the Veteran competent to report symptoms of a right eye disability that he has had since service; however, the Veteran has not reported symptoms, but simply stated that he had an object in his right eye.  The Veteran was not aware of any right eye issue until he was supposed to undergo an MRI and was informed that an object was present.  The Board concludes he is not competent to report that the tiny metallic object is in the eye.  The object is so small, it was not visible or felt; it was not observed or experienced by the Veteran himself, but only found with the help of special clinicians; even Dr. Dresnor could not find it upon an examination in November 2001.  After some investigation, Dr. Dresnor's December 2001 record showed that the object was not in the eye but in the eyelid.  

The Board finds the Veteran's right eye situation is not akin to varicose veins, which were readily observable in Barr, 21 Vet. App. 303, and that the Veteran is not competent on the issue.  A credibility discussion is not necessary.  However, a current diagnosis of a metallic density in the right eyelid from Dr. Dresnor is of record.  

The Veteran has stated he felt the service treatment records are mistaken and that his right eye, not left, was treated for a corneal abrasion in service.  Considering the evidence, the Board finds it improbable that two different service treatment records, written on two different pages, from two different days each mistakenly reference the wrong eye.  The records were made during the time of treatment, while the Veteran is attempting to remember something that happened 10 years ago.  The Board finds the Veteran received treatment for a left corneal abrasion in service.  

The Veteran has been diagnosed with a small metallic density in the right eyelid and refractive error.  As explained, refractive error is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; See Winn, 8 Vet. App. at 516.  As for the right eyelid, the Board does not find one episode of conjunctivitis in both eyes to be an incident in service related to the current metallic density in the right eyelid.  The Board finds that there is no evidence to show that a right eye disability is associated with service, warranting an examination under 38 C.F.R. § 3.159(c)(4)(i)(B).  
The reasonable doubt rule is not for application, and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Finally, for the Veteran's claim for service connection for a heart disability, it is noted that sometimes a presumption is available for cardiovascular disabilities.  Service connection for cardiovascular disease may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

The evidence shows that although the Veteran was evaluated for heart problems while in service, the records were negative for a diagnosis.  An April 1976 report of medical history and report of medical examination, created upon enlistment, is silent for problems.  In September 1979, the Veteran received an X-ray of the chest which showed no significant abnormality and an echocardiogram (ECG) within normal limits except for rhythm.  These tests, judged to be within normal limits, were undertaken after the Veteran reported trauma to his chest (he was hit in the midsternum by an engine).  The assessment was chest wall pain.  

In a January 1983 report of medical examination record, a clinical evaluation of the heart was totally normal.  The Veteran reported no chronic medical problems in a March 1984 pre-assignment questionnaire.  In January 1992, a report of medical examination showed that a clinical evaluation of the heart was normal.  

In August 1993, a cardiopulmonary consultation record shows the Veteran complained of a family history of cardiovascular disease, was a smoker, and was positive for hypertriglyceridemia.  An ECG was within normal limits and the impression was negative for cardiovascular disease.  An August 1995 physical examination showed that the Veteran used tobacco and had a foot problem, but was otherwise normal; the same was shown on an August 1995 report of medical examination.  In an October 1996, the Veteran received a physical examination for a police department job because he was retiring from service.  He denied chronic medical problems or musculoskeletal complaints.  He said he was in good health and was normal upon examination.  

The Board finds that the Veteran is competent to report symptoms of a heart disability, but he has not done so.  The record is devoid of specific allegations regarding this disability.  For credibility, to the extent that the Veteran implicitly asserts he has a current heart disability related to service, he denied any symptoms or complaints at separation in October 1996 when he was examined for a police department job.  The Board finds him not credible now as a result.  

The Board does not find that being evaluated for a disability in service and having a negative result is an incident or event in service which triggers an examination under 38 C.F.R. § 3.159(c)(4)(i)(B).  Also, there is no other competent evidence of a current disability presently. § 3.159(c)(4)(i)(A).  The evidence does not show that any heart disability manifested itself to 10 percent or more within one year from the date of separation from service; the presumption is not applicable here.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The reasonable doubt rule is not for application, and the claim for service connection for a heart disability is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for migraines is denied.  

Entitlement to service connection for a right eye disability is denied.  

Entitlement to service connection for a heart disability is denied.  


REMAND

The Board finds a remand is required to search for mental health records that are referred to, but not found, in the Veteran's service treatment records for his claim for service connection for a psychiatric disability.  In December 1979 and January 1980, the Veteran was twice seen for marital problems; it was noted that records are kept in the Department of Psychiatry.  In July 1982, the Veteran was seen for a commander directed evaluation.  For further details, the reader is directed to "see mental health chart."  

The Veteran's service personnel records are associated with the file and do not show any signs of mental health issues; the Veteran received glowing performance reports nearly every year of his service.  

The Veteran began seeing a psychiatrist from VA in 2005.  In July 2005, Dr. De Castro assessed the Veteran with a personality disorder; depression was to be ruled out.  

On remand, the AOJ should first search for the Veteran's in-service mental health records, then associate any found records with the file, and then schedule the Veteran receives a VA psychiatric examination.  For any and all psychiatric disabilities diagnosed, a determination should be made as to whether they are related to service.  

A remand is also required for a VA examination with regard to the Veteran's claim for service connection for a lung disability.  While the Veteran claims in his June 2006 notice of disagreement that he was exposed to asbestos while in service, the Board has not found evidence of the that exposure.  However, his service treatment records do show that he was diagnosed with bronchitis several times in service (see December 1990 and January and March 1996 records).  In a March 1984 pre-assignment questionnaire and in other records, it was noted that the Veteran is a heavy smoker.  

In his June 2006 notice of disagreement, the Veteran mentioned that he had tests regarding his lungs via his workplace at Harris Corporation.  He filled out an authorization and request form and in July 2006 the AOJ requested the records.  No response or follow up request is in the file.  On remand, these records should be requested one more time.  

As for the Veteran's claim for service connection for a back disability, the Board found one complaint of low back pain in March 1980 in the Veteran's service treatment records.  In January 1983, a clinical examination was negative for spine or other musculoskeletal findings.  A March 1984 pre-assignment questionnaire showed the Veteran was asked about his overall health and did not report back complaints.  A January 1992 report of medical history, August 1995 physical examination, and August 1995 report of medical history do not show symptoms, complaints or diagnoses of a back disability.  At an October 1996 physical examination for a police department job, he denied chronic medical problems or musculoskeletal complaints.  He said he was in good health and was normal upon observation.  

In November 2004, the Veteran had an initial visit for a VA physical.  He complained of low back pain.  The examination was normal and he was referred for his complaints.  The following month, the Veteran was evaluated by VA mental health.  It was noted in his diagnosis that the Veteran had a back injury in 2001 and was receiving 15 percent of worker disability compensation for it.  

In April 2005, a VA note shows the Veteran complained of chronic low back pain.  An X-ray of the spine showed minimal narrowing of the L5-S1 spine.  A June 2006 VA primary care record showed an assessment of chronic low back pain.  The evidence reflects current back disability and a complaint of back pain on one occasion in service.  A remand is required for a VA examination with regard to the Veteran's claim for service connection for a back disability.  

Accordingly, the case is REMANDED for the following action:

1. First, obtain and associate with the file in-service mental health records.  A negative response is requested and should be associated with the claims file.  

2. With any assistance from the Veteran, request records from Harris Corporation.  Any negative reply should be associated with the file.  

3. Next, schedule the Veteran for a VA examination in order to determine the nature and etiology of any psychiatric disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any psychiatric disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided.  

4. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any lung disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any lung disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided.  

5. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any back disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  For any back disability found, the examiner should opine whether there is a 50 percent probability or greater that it is related to service.  The examiner should provide the rationale for the opinion provided and reconcile the opinion with the service treatment records reflecting back pain in 1980, normal evaluations thereafter, and the report of a post service back injury in 2001 (as summarized in this document).  

6. Re-adjudicate the Veteran's claims on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


